BLACKROCK FUNDS II BlackRock Low Duration Bond Portfolio Investor A1, Investor B3, Investor C2 and Investor C3 Shares (the “Low Duration Fund” or the “Fund”) Supplement dated November 21, 2014 to the Summary Prospectus dated January 28, 2014 Effective immediately, BlackRock Advisors, LLC (“BlackRock”) has agreed to reduce the management fees payable by the Fund to BlackRock, the Fund’s investment manager, and has agreed contractually to cap certain expenses of Investor A1, Investor B3, Investor C2 and Investor C3 Shares of the Fund. To achieve these expense caps, BlackRock has agreed to waive and/or reimburse fees or expenses if the Fund’s total annual fund operating expenses, excluding certain expenses described in the Prospectus, exceed a certain limit. These contractual expenses caps replace BlackRock’s voluntary expense caps with respect to Investor A1, Investor B3, Investor C2 and Investor C3 Shares of the Fund. Accordingly, the Fund’s Summary Prospectus is amended as follows: The fee table and example under the section of the Summary Prospectus entitled “Key Facts About BlackRock Low Duration Bond Portfolio — Fees and Expenses of the Fund” are deleted in their entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor A1 Shares Investor B3 Shares Investor C2 Shares Investor C3 Shares Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 1.00% None None None Maximum Deferred Sales Charge (Load) (as percentage of offering price or redemption proceeds, whichever is lower) None 4.00%
